Citation Nr: 0514053	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-18 200	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the left elbow with retained metallic fragments 
due to a gunshot wound, evaluated as 10 percent disabling as 
of July 10, 2000, and as noncompensable prior to that date.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969, and from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which assigned a 10 percent evaluation for 
traumatic arthritis of the left elbow with retained metallic 
fragments due to a gunshot wound, as of July 10, 2000, and a 
noncompensable evaluation prior to that date.  The case was 
subsequently transferred to the RO in Little Rock, Arkansas.  

Initially, the Board notes that the RO originally granted 
service connection for the veteran's left elbow disability in 
a July 1981 rating decision and assigned a noncompensable 
evaluation, pursuant to Diagnostic Code 7805, which pertains 
to scars.  Subsequently, in a December 2000 rating decision, 
the RO recharacterized the veteran's disability as traumatic 
arthritis of the left elbow with retained metallic fragments 
due to a gunshot wound, and increased the evaluation to 10 
percent, pursuant to Diagnostic Code 5010.  The 10 percent 
evaluation was assigned, effective from July 10, 2000.  
Because the increase was not granted back to the date of the 
claim, the RO essentially granted a "staged" rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In October 2002, the Board, in pertinent part, denied 
entitlement to an evaluation in excess of 10 percent as of 
July 10, 2000, and as noncompensable prior to that date, for 
traumatic arthritis of the left elbow with retained metallic 
fragments due to a gunshot wound.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In October 2003, pursuant to a Joint Motion for 
Remand submitted by the Office of the General Counsel on 
behalf of the Secretary of VA and the veteran's 
representative, the Court ordered that the Board's October 
2002 decision be partially vacated with regard to the denial 
of the veteran's claim for an increased evaluation for 
traumatic arthritis of the left elbow with retained metallic 
fragments due to a gunshot wound.  The case was returned to 
the Board and in July 2004, the Board remanded the case for 
compliance with the instructions set forth in the Joint 
Motion.  Further development was completed and the case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Prior to and after July 10, 2000, residuals of the 
gunshot wound to the left elbow is not manifested by an 
ulcerative or painful and tender scar and the scarring does 
not approximate 12 square inches in area.

3.  The residuals of the gunshot wound to the left elbow are 
manifested by traumatic arthritis of the left elbow with 
retained metallic fragments, episodes of pain and occasional 
locking, and slight limitation of function.  There is no 
evidence of muscle or nerve impairment of the left arm.  

4.  The evidence does not establish that the residuals of the 
gunshot wound to the left elbow require frequent 
hospitalization or cause a marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for 
residuals of the gunshot wound to the left elbow from May 21, 
1999 are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, West 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.71a, Diagnostic Codes 
7803, 7804, 7805 (1999, 2004); Diagnostic Codes 5003, 5010, 
5206, 5207, 5208, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2001 and July 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decisions on appeal, the May 2000 
statement of the case (SOC), and supplemental statement of 
the case (SSOCs) dated in December 2000, May 2002, and 
February 2005, he was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the February 2005 
SSOC.   

Finally, with respect to element (4), the Board notes that 
the RO's October 2001 and July 2004 letters contained a 
request that the veteran send any evidence to VA in his 
possession that pertains to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in 2005. 

With respect to the VA's duty to assist, the claims folder 
consists of evidence identified by the veteran.  The claims 
folder contains service medical records, private medical 
evidence, and the veteran was afforded relevant examinations 
for VA purposes in August 1999, September 2000, May 2001, and 
August 2004.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence and private medical evidence.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

As discussed earlier, when the RO initially granted service 
connection (in July 1981) for residuals of a shell fragment 
wound of the left elbow, it evaluated such disability as 
noncompensable under diagnostic code 7805, pertaining to 
scars.  The schedular criteria by which skin disorders are 
rated changed during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) (effective 
August 30, 2002).  However, Diagnostic code 7805 did not 
change as a result of this amendment.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (prior to, and since, August 30, 2002).  
Under both the former and the revised criteria, other scars 
may be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999, 2004).  

Following receipt of the veteran's claim for an increased 
rating on May 21, 1999, he was scheduled for a VA 
examination.  That examination in August 1999 noted that the 
"only joint affected by the injuries was the left elbow."  
The veteran had full flexion and extension of the elbow, but 
supination and pronation were slightly limited, 80 and 77 
degrees respectively.  It was noted that the joint was 
slightly tender and a palpable mass was felt, possibly a 
retained fragment.  Traumatic arthritis of the left elbow was 
diagnosed, though no x-ray confirmation of this was reported.  
The appellant is a combat decorated veteran.  Resolving all 
doubt his favor, he exhibited sufficient limitation of 
function as a result of the gunshot wound residuals to 
warrant a 10 percent evaluation effective from the date he 
applied for an increased rating.  There was no showing that 
the scarring was painful and tender or ulcerative and there 
was no basis for a higher evaluation under the old criteria.  
See 38 C.F.R. § 4.118 Diagnostic Codes 7803-7805 (1999).  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).   Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. (DC 5200, etc.)  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

Limitation of motion of the elbow is rated under Diagnostic 
Codes 5206, 5207, and 5208.  Diagnostic Code 5206 provides 
that limitation of flexion of the forearm to 100 degrees 
warrants a 10 percent rating; limitation of flexion of the 
forearm to 90 degrees warrants a 20 percent rating; and 
limitation of flexion of the forearm to 70 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a.  

Diagnostic Code 5207 authorizes a 10 percent rating for 
extension limited to 45 degrees and requires extension 
limited to 75 degrees or more in order for a rating higher 
than 10 percent to be warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2004).  

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2004).

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I (2004).

On review, VA examinations conducted in September 2000 and 
May 2001 revealed no limitation of motion of the left elbow.  
VA examination held in August 2004 revealed flexion to 125 
degrees with pain.  While the veteran has some limitation of 
flexion in his left elbow, it is not compensable under 
Diagnostic Code 5206.  Nevertheless, with demonstrable pain 
on limitation of motion, the veteran is entitled to at least 
the minimal compensable disability rating for the joint, in 
this case, 10 percent.  See 38 C.F.R. § 4.59.  Thus, the 
Board finds that the veteran's left elbow disability is 
appropriately rated at 10 percent.  There is no evidence of 
flexion limited to 90 degrees, extension limited to 75 
degrees, or flexion of the forearm limited to 100 degrees and 
extension to 45 degrees, therefore an evaluation in excess of 
10 percent is not warranted from July 10, 2000.See Diagnostic 
Codes 5206, 5207, 5208.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's elbows.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, there is objective evidence of pain on 
motion, and the veteran reports occasional painful locking of 
the elbow, however painful motion has already been taken into 
account in the 10 percent evaluation already assigned.  
Further, the August 2004 examiner indicated that the veteran 
has appropriate use of his left elbow and arm.  There was no 
evidence of warmth, effusion, or deformity.  Therefore, the 
Board does not find that a higher rating is warranted for the 
veteran's left elbow disability on the basis of functional 
disability.

The Board will next consider the requirement set out in the 
October 2003 Joint Motion; it was noted that the Board, in 
its October 2002 decision, failed to evaluate the veteran's 
left elbow disability under 38 C.F.R. § 4.56 (evaluation of 
muscle disabilities).  The August 2004 examiner was 
specifically asked whether any muscle group(s) were involved, 
and if so, any muscle or tendon damage should be identified.  
Following examination of the veteran, the August 2004 
examiner stated that there was no evidence of muscle or 
tendon damage in the left arm.  The musculature of the upper 
left extremity was intact.  There was no atrophy, muscle 
wasting, fasciculation, or muscle herniation.  As such, 
evaluation of the veteran's elbow disability based on any 
muscle damage is not appropriate.  The Board notes that there 
is also no evidence of any nerve impairment as a result of 
the veteran's left elbow disability.  

VA examination reports show that the scar on the left elbow 
is well-healed and does not limit function.  Thus, a separate 
rating for such scar, pursuant to Diagnostic Code 7805 is not 
applicable for the period beginning July 10, 2000.  A 1 c.m. 
mass was identified on the left elbow, however the objective 
evidence shows that it does not correlate with the veteran's 
shrapnel wound.  

The Board has considered all other diagnostic codes relating 
to the elbow and the forearm; however, the criteria are not 
shown for evaluation under the diagnostic codes relating to 
ankylosis of the elbow (Diagnostic Code 5205), nonunion or 
impairment of the radius and ulna (Diagnostic Codes 5210, 
5211, 5212), or impairment of supination or pronation 
(Diagnostic Code 5213).

The scarring itself is not shown to be unstable, painful or 
include an area exceeding 12 square inches.  A higher or 
separate evaluation for the scarring is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2004).  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, the veteran reports working as a 
railroad policeman.  During his most recent VA examination, 
he indicated that his left elbow "might slow him down, but 
he can still perform his job."  On review, there is no 
persuasive evidence of any unusual or exceptional 
circumstances such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.


ORDER

Entitlement to a 10 percent, but no higher, evaluation for 
traumatic arthritis of the left elbow with retained metallic 
fragments due to a gunshot wound, effective from May 21, 1999 
is awarded, subject to the regulations governing the award of 
monetary benefits. 



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


